DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
In the amendments filed on 03/04/2022, claims 1-12 are pending. Claims 6-7 are amended. Claims 11-12 are withdrawn.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Shinno et al. (JP 5337526 B2, cited in IDS, machine translation in English used for citation, made of record on 02/21/2020).
Regarding claim 1, Eagle teaches a structural adhesive comprising [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, n = 1250 and Mw/Mn = 17 and that the polybutyleneglycol segment in the polymer had a Mw = 2000 (p. 20, l. 7, 10, 15), which reads on wherein the one-component epoxy adhesive further comprises in admixture B) one reactive urethane group-containing polymer having a number average molecular weight of 1,250, at least one polyether rubber segment having a weight of 2000 atomic mass units, and capped isocyanate groups as claimed. Eagle teaches that the structural adhesive further comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084] and that is a catalyst for the cure of the adhesive [0034], which reads on wherein the one-component epoxy adhesive further comprises in admixture C) one epoxy curing catalyst as claimed. Eagle teaches that the structural adhesive further comprises Amicure CG-1200 ([0091, 0098], Example No 1, 2, 5) that is a cyanoguanidine epoxy hardener [0083], which reads on wherein the one-component epoxy adhesive further comprises in admixture D) a curing agent as claimed. Eagle neither teaches that the structural adhesive further comprises a plasticizer nor teaches 
Eagle does not teach that the one-component epoxy adhesive further comprises in admixture E) 3.5 to 50 weight-%, based on the weight of the adhesive, of an epoxy-containing adduct of an epoxy resin and a phosphorus acid. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041], wherein the epoxy resin composition is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. Eagle and Shinno are analogous art because both references are in the same field of endeavor of a one-component epoxy adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shinno’s phosphoric acid modified epoxy resin that is obtained 
Regarding claim 2, Eagle does not teach that component E is a reaction product of at least one epoxy resin and a phosphorus acid at a ratio 0.05 to 0.4 equivalents of P-O-H and/or –P-O-M+ moieties per equivalent of epoxy groups provided by the at least one epoxy resin. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is manufactured by reacting 990 g of epoxy resins of EEW=190 and 10 g of 85% orthophosphoric acid [0079], wherein the phosphoric acid modified epoxy resin is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041], wherein the epoxy resin composition is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shinno’s phosphoric acid modified epoxy resin that is manufactured by reacting 990 g of epoxy resins of EEW=190 and 10 g of 85% orthophosphoric acid to modify Eagle’s structural adhesive, and to optimize the amount of Shinno’s phosphoric acid modified epoxy resin in Eagle’s structural adhesive to be from 10 to 50 weight%, which would read on wherein component E is a reaction product of at least one epoxy resin and a phosphorus acid at a ratio 0.05 equivalents of P-O-H moieties per equivalent of epoxy groups provided by the at least one epoxy resin as claimed. The ratio is based on the following calculation: (10 g * 85% / 100%) / (97.994 g/mol) * (3 eq P-O-H/mol) / (990 g) * (190 g/eq) = 0.05. One of ordinary skill in the art would have been motivated to do 
Regarding claim 3, Eagle does not teach that Component E is a reaction product of a diglycidyl ether of a polyphenol having an epoxy equivalent weight of 150-225 and the phosphorus acid. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is 
Regarding claim 4, Eagle does not teach that the one-component epoxy adhesive contains 3.5 to 15 weight-% of component E, based on the weight of the adhesive. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041], wherein the epoxy resin composition is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shinno’s phosphoric acid modified epoxy resin that is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions to modify Eagle’s structural adhesive, and to optimize the amount of Shinno’s phosphoric acid modified epoxy resin in Eagle’s structural adhesive to be from 10 to 15 weight%, which would read on wherein the one-component epoxy adhesive contains 10 
Regarding claim 5, Eagle teaches that the structural adhesive comprises [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], which reads on wherein component A includes at least one diglycidyl ether of a bisphenol as claimed.
n = 1250 and Mw/Mn = 17 and that the polybutyleneglycol segment in the polymer had a Mw = 2000 (p. 20, l. 7, 10, 15), which reads on wherein the capped isocyanate groups are capped with a polyphenol as claimed.
Regarding claim 8, Eagle teaches that the structural adhesive comprises Amicure CG-1200 ([0091, 0098], Example No 1, 2, 5) that is a cyanoguanidine epoxy hardener [0083], which reads on wherein component D includes dicyandiamide as claimed.
Regarding claim 9, Eagle teaches that the structural adhesive comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084] and that is a catalyst for the cure of the adhesive [0034]. Eagle teaches that in another embodiment, the catalyst is a urea instead of 2,4,6-tris(dimethylaminomethyl)phenol [0034], which optionally reads on wherein component C includes a urea compound as claimed.
Eagle does not teach a specific embodiment wherein component C includes a urea compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s catalyst that is a urea to substitute for at least a fraction of Eagle’s tris (2,4,6-dimethylaminomethyl)phenol, which 
Regarding claim 10, Eagle does not teach that the structural adhesive further comprises glass microspheres, and Eagle’s structural adhesive would not inherently further comprise glass microspheres, which reads on wherein the one-component epoxy adhesive contains 0 weight-% glass microspheres, based on the weight of the one-component epoxy adhesive as claimed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Shinno et al. (JP 5337526 B2, cited in IDS, machine translation in English used for citation, made of record on 02/21/2020) as applied to claim 1, and further as evidenced by Dow (Dow Chemical Company, “D.E.R. 661”, 11/15/2018) and Olin (Olin Corporation, “D.E.R. 662 Epoxy Resin”, 05/17/2018).

Eagle does not teach a specific embodiment wherein component A further includes a second diglycidyl ether of a bisphenol that has an epoxy equivalent weight of greater than 225 and less than or equal to 750. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use .

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Eagle does not teach a non-rubber-modified, non-phosphorous-modified epoxy-resin as the Office asserts .
In response to the applicant’s argument that Eagle does not teach “admixture A) a non-rubber-modified, non-phosphorous-modified epoxy-resin, the non-rubber-modified, non-phosphorous-modified epoxy resin being a liquid at 23°C” as claimed (p. 3), Eagle teaches that the structural adhesive comprises [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074]. Eagle teaches that the structural adhesive preferably contains at least one epoxy resin which is not rubber-modified, in addition to the rubber-modified epoxy resin [0039], that suitable epoxy resins include the diglycidyl ethers of bisphenol A [0041], and that suitable diglycidyl ethers of bisphenol A such as D.E.R.® 330 [0042]. The specification of the instant application recites that by "non-rubber-modified", it is meant that, prior to curing, the epoxy resin is not chemically bonded to a rubber as described below (p. 2, l. 10-11). Since Eagle’s DER 330 epoxy resin is not chemically bonded to a rubber, it reads on A) a non-rubber-modified, non-
In response to the applicant’s argument that the rationale being relied upon for combining Eagle and Shinno is fatally flawed due to the divergent teachings of the two references and because given the disparate teachings of Eagle and Shinno, there would not have bene provided an apparent reason for a person of ordinary skill in the art to combine the teachings of Eagle and Shinno in the manner suggested by the Office (p. 4), Eagle’s and Shinno’s are not disparate because Eagle and Shinno are analogous art because both references are in the same field of endeavor of a one-component epoxy adhesive, which is based on Eagle’s teaching of a structural adhesive comprising [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], and which is based on Shinno’s teaching of phosphoric acid modified epoxy resin that is present in an epoxy resin composition [0044] that is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. The Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Shinno’s phosphoric acid modified epoxy resin that is obtained 
In response to the applicant’s argument that given the significant differences between Eagle and Shinno, one of ordinary skill in the art would not have considered In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Eagle and Shinno are analogous art because both references are in the same field of endeavor of a one-component epoxy adhesive, which is based on Eagle’s teaching of a structural adhesive comprising [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], and which is based on Shinno’s teaching of phosphoric acid modified epoxy resin that is present in an epoxy resin composition [0044] that is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008].
In response to the applicant’s argument that one of ordinary skill in the art would not have looked to “the phosphoric acid modified epoxy resin” of Shinno to improve the adhesive mixture in Eagle (p. 5), one of ordinary skill in the art, who was using Eagle’s invention, would have looked to Shinno for a teaching or suggestion to modify Eagle’s invention. This is because Eagle and Shinno are analogous art because both references are in the same field of endeavor of a one-component epoxy adhesive, which is based on Eagle’s teaching of a structural adhesive comprising [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], and which is based on Shinno’s teaching of phosphoric acid modified epoxy resin that is present in an epoxy resin composition [0044] that is used in a method to adhere or attach a metal and resin 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID T KARST/Primary Examiner, Art Unit 1767